DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claims 1, 24, 28 and 30, applicant claims “… a first non-SS TSA representing a first motion location when motion is detected in a first location of the venue based on the TSCI, a second non-SS TSA representing a second motion location when motion is detected in a second location of the venue based on the TSCI, and a third non-SS TSA representing no presence of the living object when no motion is detected in the venue based on the TSCI… a presentation that presents the plurality of TSA comprising the at least one SS TSA and the at least three non-SS TSA…”  Although in REMARKS filed 01/10/2022 applicant cited Figs. 8-9 and paragraphs 0164, 0172 and 0178-0179 in filed specification, said citation do not clearly support the specifically claimed features.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDarby et al. (US2015/0230750) in view of Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”), Wang et al. (“E-eyes: Device-free Location-oriented Activity Idnetification Using Fine-grained WiFi Signatures”) and Togo et al. (US2013/0324889).

	a presentation device with a user-interface (paragraph 0054); 
a processor communicatively coupled to the presentation device; a memory communicatively coupled to the processor (paragraph 0054); and 
a set of instructions stored in the memory which, when executed by the processor (paragraph 0054), causes the processor to perform: 
determining a plurality of time series of analytics (TSA) associated with a lifelog of a living object in a venue (paragraphs 0055-0056, reflected RF signal off a living subject), wherein
the plurality of TSA comprise a plurality of indicators each of which represents a respective stage of a sleep of the living object (paragraph 0061), and
each of the plurality of indicators is computed based on a time series of channel information (TSCI) that is impacted by the living object during the sleep (paragraphs 0061, 0069, 0302),
determining a common time axis for the plurality of TSA, and generating a presentation that presents the plurality of TSA synchronously and jointly in a hybrid manner based on the common time axis (Fig. 6a-m, paragraphs 0308, 0323), wherein the presentation is presented on the user-interface of the presentation device (Fig. 15, paragraph 0396).
But, McDarby do not expressly disclose said plurality of TSA comprise: (a) at least one sleep-stage (SS) TSA each with a first indicator representing a respective stage of a sleep state of the living object, and (b) at least three non-SS TSA each with a second indicator representing a respective stage of a non-sleep state of the living object, each first indicator is computed based 
However, determining indicator for sleep state and another indicator for non-sleep state would have been obvious because one indicator needs another indicator to reflect state indication.
	Liu teach using WiFi signal in a multipath channel to track human vital signs of breathing and heart rates during sleep to enable sleep apnea diagnosis and treatment, treatment for asthma and sleep stage detection (pages 267-273, sections 1-6.2), wherein a plurality of TSA (pages 267-268, exploiting fine-grained CSI provided by off-the-shelf WiFi device, to detect not only the breathing rate but also heart rate, such as minute movements caused by breathing and heart beats, i.e., inhaling, exhaling, diastole and systole) comprise: (a) at least one sleep-stage (SS) TSA each with a first indicator representing a respective stage of a sleep state of the living object (paragraphs 0268-0273, sections 3-6.2), and (b) at least three non-SS TSA each with a second indicator representing a respective stage of a non-sleep state of the living object (pages 272-273, Fig. 9, sections 6.1-6.2) , each first indicator is computed based on a time series of channel information (TSCI) of a wireless multipath that is impacted by sleeping motions of the living 
	Wang further strengthen Liu’s teaching with device-free location-oriented activity identification using fine-grained WiFi signatures (page 617), wherein detected motions within respective locations are identified and classified into corresponding activities, including sleeping on the bed, sitting on the bed, etc. (pages 621-626, Figs. 7-9), wherein presence and absent of living object is determined as well (pages 621, 627), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu and Wang into the system of McDarby, in order to further device-free location-oriented activity identification.
While presenting the at least one SS TSA and the at least three non-SS TSA would have been obvious in view of Wang’s teaching, Togo further a sleep evaluation device with display that provides presentation of types of pre-sleep activity, pre-sleep duration, and sleep latent duration (Figs. 10-12, paragraphs 0030, 0109, 0115, 0121-0124, 0144).


To claim 24, McDarby, Liu, Wang and Togo teach a presentation device of a presentation system (as explained in response to claim 1 above).
.
To claim 28, McDarby, Liu, Wang and Togo teach a method of a presentation system (as explained in response to claim 1 above), comprising: 
obtaining a plurality of time series of analytics (TSA) associated with a lifelog of a living object, using a processor, a memory and a set of instructions stored in the memory; determining a common time axis for the plurality of TSA; computing a presentation that presents the plurality of TSA synchronously and jointly in a hybrid manner based on the common time axis; presenting the presentation on a user-interface of a presentation device; computing at least one hybrid, synchronous and joint (HSJ) presentation based on the plurality of TSA and the common time axis; and presenting the at least one HSJ presentation on the user-interface (as explained in response to claim 1 above), wherein: the at least one HSJ presentation comprises at least one of: a same-graph presentation, a separate-graph presentation, a hybrid presentation, a graphical representation, a figure, a plot, a pictorial presentation, a visual presentation, a projected presentation, an audio presentation, an audio-visual presentation, or an animated presentation, the at least one HSJ presentation is associated with at least one of: a presentation attribute, presentation style, presentation setting, presentation effect, presentation parameter, visual effect, 

To claim 30, McDarby, Liu, Wang and Togo teach a method of a presentation system (as explained in response to claim 28 above).



To claim 2, McDarby, Liu, Wang and Togo teach claim 1.
McDarby, Liu, Wang and Togo teach wherein: the TSCI is extracted from a wireless signal transmitted from a Type 1 heterogeneous wireless device to a Type 2 heterogeneous wireless device through the wireless multipath channel in the venue; the TSA is associated with a monitoring task for monitoring the sleeping motions and the non-sleep motions of the living object (Liu, pages 269-273, Fig. 2, sections 3.3-6.2).

To claim 3, McDarby, Liu, Wang and Togo teach claim 1.
McDarby, Liu, Wang and Togo teach wherein: a first TSA of the plurality of TSA and a second TSA of the plurality of TSA are at least one of: dependent, independent, synchronous, or asynchronous, with respect to each other; sampling of the first TSA and sampling of the second TSA are at least one of: dependent, independent, synchronous, or asynchronous, with respect to each other (pages 270-272, sections 4.3-5 of Liu); 

an analytics of the plurality of TSA comprises at least one of: scalar, vector, label, motion statistics, state, status, stage, condition, situation, indicator, classification, movement, event, presence, proximity, activity, behavior, phenomenon, expression, gesture, or emotion (Fig. 11 of McDarby).

To claim 4, McDarby, Liu, Wang and Togo teach claim 1.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: 
computing at least one hybrid, synchronous, and joint (HSJ) presentation based on the plurality of TSA and the common time axis, wherein the at least one HSJ presentation comprises at least one of: a same-graph presentation, a separate-graph presentation or a hybrid presentation; and causing the at least one HSJ presentation to be presented on the presentation device (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claims 5 and 25, McDarby, Liu, Wang and Togo teach claims 4 and 24.
McDarby, Liu, Wang and Togo teach wherein: the at least one HSJ presentation comprises at least one of: a graphical representation, a figure, a plot, a pictorial presentation, a visual presentation, a projected presentation, an audio presentation, an audio-visual presentation, or an animated presentation; the common time axis is partitioned into a number of time segments; each 

To claim 6, McDarby, Liu, Wang and Togo teach claim 4.
McDarby, Liu, Wang and Togo teach wherein computing the at least one HSJ presentation comprises: computing a time series of hybrid analytics (TSHA) based on the plurality of TSA and the common time axis, wherein each hybrid analytics of the TSHA is associated with a time stamp; and generating the at least one HSJ presentation based on the TSHA (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 7, McDarby, Liu, Wang and Togo teach claim 6.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: storing at least one of: the plurality of TSA, the TSHA, or the at least one HSJ presentation; and communicating with the presentation device at least one of: the plurality of TSA, the TSHA, or the at least one HSJ presentation (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claims 8 and 26, McDarby, Liu, Wang and Togo teach claims 6 and 25.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: partitioning the common time axis into a 

To claim 9, McDarby, Liu, Wang and Togo teach claim 8.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform at least one of: computing all hybrid analytics of the TSHA in a particular time segment based on the TSA associated with the particular time segment; computing all hybrid analytics of the TSHA in the particular time segment by either copying or interpolating from the TSA associated with the particular time segment; or computing all hybrid analytics of the TSHA in the particular time segment, wherein all hybrid analytics of the TSHA are same and equal to a particular analytics associated with the TSA associated with the particular time segment (paragraphs 0297-0306 of McDarby).

To claim 10, McDarby, Liu, Wang and Togo teach claim 9.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: associating each TSA with an analytics identification (ID), wherein the particular analytics associated with the TSA associated with the particular time segment is the analytics ID associated with the TSA (paragraphs 0297-0306 of McDarby).

To claim 11, McDarby, Liu, Wang and Togo teach claim 10.


To claim 12, McDarby, Liu, Wang and Togo teach claim 8.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: assigning, for each of the plurality of time segments, at least one hybrid analytics of the TSHA in the time segment to be at least one of: a corresponding analytics of the TSA associated with the time segment, a corresponding interpolated analytics interpolated based on the TSA, or an analytics ID associated with the TSA (paragraphs 0218, 0303 of McDarby).

To claim 13, McDarby, Liu, Wang and Togo teach claim 8.
McDarby, Liu, Wang and Togo teach wherein the TSHA comprises at least one of: one indicator function of respective time segments such that all hybrid analytics of the TSHA in each respective time segment are the same, and scalar hybrid analytics each being a weighted sum of a plurality of scalar indicator functions, wherein each of the plurality of scalar indicator functions has value 1 in a respective time segment and value 0 elsewhere (despite lack of disclosure, it is well-known in the art that analyzing collected data on activity in value of 1 or no activity in value of 0, which would have been obvious to one of ordinary skill in the art to recognize and incorporate in order to determine detection or no detection, hence Official Notice is taken).

To claim 14, McDarby, Liu, Wang and Togo teach claim 8.


To claim 15, McDarby, Liu, Wang and Togo teach claim 4.
McDarby, Liu, Wang and Togo teach wherein computing the at least one HSJ presentation comprises: computing, based on the common time axis, a plurality of graphs each associated with a TSA; synchronizing the plurality of graphs by restricting the plurality of graphs to a common time window and a common time scale such that the plurality of graphs have a common width; stacking the plurality of synchronized graphs such that time axes of the plurality of synchronized graphs are parallel and aligned; and generating the at least one HSJ presentation by combining the plurality of stacked synchronized graphs (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 16, McDarby, Liu, Wang and Togo teach claim 15.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: scaling the TSA associated with each graph such that all stacked synchronized graphs have at least one of: similar heights, or similar ranges (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 17, McDarby, Liu, Wang and Togo teach claim 15.
McDarby, Liu, Wang and Togo wherein computing the at least one HSJ presentation further comprises: partitioning the common axis into a number of time segments; associating each of the 

To claim 18, McDarby, Liu, Wang and Togo teach claim 17.
McDarby, Liu, Wang and Togo teach wherein presenting in the dominant way and presenting in the subservient way are each associated, in a time segment, with at least one of: a presentation attribute, presentation style, presentation setting, presentation effect, presentation parameter, visual effect, sound effect, animation effect, line, line attribute, boundary, boundary attribute, area, shading, texture, shading attribute, texture attribute, surface, or surface attribute (Fig. 15, paragraphs 0216-0218, 0308 of McDarby).

To claim 19, McDarby, Liu, Wang and Togo teach claim 17.McDarby, Liu, Wang and Togo teach wherein: each of the number of time segments is connected or disconnected to a neighboring time segment; a time segment of the highlighted graph is connected or disconnected to a neighboring time segment of the highlighted graph; any 

To claim 23, McDarby, Liu, Wang and Togo teach claim 4.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: monitoring a motion of a living object based on the at least one HSJ presentation (paragraph 0309 of McDarby).

To claim 27, McDarby, Liu, Wang and Togo teach claim 25.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a plurality of graphs using the common time axis, wherein each of the plurality of graphs is associated with a TSA (as explained in response to claim 25 above), synchronizing the plurality of graphs by restricting the plurality of graphs to a common time window and a common time scale such that the plurality of graphs have a common width; constructing a stacked synchronized graph by stacking and combining the plurality of synchronized graphs such that time axes of the plurality of graphs are parallel and aligned; partitioning the common axis into a number of time segments; associating each of the number of time segments with a TSA; constructing a highlighted graph based on the number of time segments; and presenting, simultaneously on the user interface, the highlighted graph in a dominant way and the stacked synchronized graphs in a subservient way (paragraphs 0216-0218, 0297-0308 of McDarby).

To claim 29, McDarby, Liu, Wang and Togo teach claim 28.
.







Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDarby et al. (US2015/0230750) in view of Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”), Wang et al. (“E-eyes: Device-free Location-oriented Activity Idnetification Using Fine-grained WiFi Signatures”), Togo et al. (US2013/0324889) and Landers (US2014/0258208).
To claim 20, McDarby, Liu, Wang and Togo teach claim 17.
McDarby, Liu, Wang and Togo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: stacking the plurality of synchronized graphs, but McDarby and Liu do not expressly disclose according to a user-defined order.
Landers teach display according to a user-defined order (Figs. 2-12, 17-22, 29-33 of Landers), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of McDarby, Liu, Wang and Togo, in order to implement display operation.

To claim 21, McDarby, Liu, Wang and Togo teach claim 17.
But, McDarby, Liu, Wang and Togo do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: generating another HSJ presentation by at least one of: removing one of existing graphs from the stacked synchronized graphs, adding a new graph to the stacked synchronized graphs based on another TSA, filtering at least one TSA, processing at least one TSA, resampling at least one TSA, changing at least one of: presentation attribute, presentation style, presentation effect, presentation setting, or presentation parameter, changing the stacking order of the stacked synchronized graphs, changing the common time window, changing the common time scale, changing the common 
Landers teach when executed by the processor, further causes the processor to perform: generating another HSJ presentation by at least one of: removing one of existing graphs from the stacked synchronized graphs, adding a new graph to the stacked synchronized graphs based on another TSA, filtering at least one TSA, processing at least one TSA, resampling at least one TSA, changing at least one of: presentation attribute, presentation style, presentation effect, presentation setting, or presentation parameter, changing the stacking order of the stacked synchronized graphs, changing the common time window, changing the common time scale, changing the common width, changing a height of each graph, or changing a scaling of the TSA associated with each graph (Figs. 2-12, 17-22, 29-33, paragraph 0127), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of McDarby, Liu, Wang and Togo, in order to implement display operation

To claim 22, McDarby, Liu, Wang and Togo teach claim 4.
But, McDarby, Liu, Wang and Togo do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: changing a HSJ presentation to another HSJ presentation based on at least one of: a key- press, user-selection, device user-interface, user command, voice command, user request, plan, animation sequence, change, warning, or server command.
	Landers teach changing a HSJ presentation to another HSJ presentation based on at least one of: a key- press, user-selection, device user-interface, user command, voice command, user .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 12, 2022